Citation Nr: 1033158	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for heart disease, claimed as 
due to nicotine dependence.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran had active service from June 1943 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 1998 rating decision, in which the RO denied service 
connection for coronary artery disease, claimed as due to 
nicotine dependence acquired during service.  In June 1998, the 
Veteran filed a Notice of Disagreement (NOD), and the RO issued a 
Statement of the Case (SOC) in October 1998.  In April 1999, the 
Veteran filed a VA Form 21-4138 (Statement in Support of Claim), 
which was accepted by the RO as a substantive appeal, in lieu of 
a VA Form 9 (Appeal to the Board of Veterans' Appeals).

During the pendency of this appeal, the Veteran requested a 
hearing before RO personnel.  However, in a July 1999 statement, 
the Veteran indicated that he could not appear at a hearing for 
health reasons, and wished to have the appeal adjudicated based 
on the evidence of record.

In August 2000, the Board remanded the claim on appeal to the RO  
for additional action.  After accomplishing the requested 
development, the RO continued to deny the claim for  service 
connection (as reflected in the April 2003 Supplemental SOC 
(SSOC)), and returned the matter to the Board.

In July 2003, the Board  remanded this matter to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
action.  After partially accomplishing the requested action, the 
RO continued to deny of the claim (as reflected in the July 2005 
SSOC), and returned the matter to the Board for further appellate 
consideration.

In May 2006, the Board denied service connection for heart 
disease, claimed as due to nicotine dependence.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2007 Order, 
the Court granted a joint motion, filed by representatives of 
both parties, vacating the Board's May 2006 decision, and 
remanding this matter to the Board for further proceedings 
consistent with the joint motion.

In October 2008, the Board again remanded the matter on appeal 
the RO, via the AMC for action needed to comply to comply with 
the joint motion.  After partially accomplishing the requested 
action, the RO continued to deny of the claim (as reflected in 
the June 2009 SSOC), and returned this matter to the Board for 
further appellate consideration.

In July 2009, a Deputy Vice-Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

Also in July 2009, the Board again remanded the claim on appeal 
to the RO, via the AMC,, for further action needed to comply with 
the joint motion.  After accomplishing further action, the RO 
continued to deny the claim (as reflected in the June 2010 SSOC), 
and returned this matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO via the AMC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that 
additional RO action on this matter is warranted, even though 
such will, regrettably, further delay an appellate decision.

In a December 1997 written statement, the Veteran reported that 
he had smoked one to two packs of cigarettes a day from his 
period of service until 1973.  The record reflects that in May 
1981 the Veteran underwent a left heart catheterization, and was 
diagnosed as having coronary artery disease, with severe focal 
obstructive disease of the mid left anterior descending artery 
with impaired distal runoff, completely occluded right coronary 
artery in its mid portion without distal runoff, and 
calcification of the proximal left coronary artery.  A September 
1997 letter from the Veteran's private physician indicates that 
the Veteran continued to be followed for management of his 
cardiac condition, that coronary artery disease was initially 
documented in 1981, and that the Veteran's risk factors for this 
disease included a history of cigarette smoking, truncal obesity 
and family history of heart disease.

The August 2007 joint motion included an instruction that the 
Board should obtain a medical opinion "addressing whether 
Appellant's heart condition was caused by or aggravated by in-
service smoking or service-related nicotine dependence."

The Board's October 2008 remand includes an instruction that the 
Veteran should be afforded a VA examination, and that the 
examiner should provide a medical opinion as to whether it is at 
least as likely as not that any current heart disability was 
caused, or was aggravated by the Veteran's cigarette smoking 
during his active service, or service-related nicotine 
dependence.  In rendering the requested opinion, the examiner was 
asked to discuss a May 2005 VA heart examiner's opinion, and a 
September 2002 VA heart examiner's opinion (each addressed in the 
Board's October 2008 remand).

The Veteran was afforded a VA examination in April 2009.  In the 
report of that examination, the examining physician noted that 
the Veteran was first diagnosed with coronary artery disease in 
1990, and that the Veteran had smoked one pack per day for 25 
years, but had quit in the 1970s.  The examining physician 
opined, after reviewing the claims file and examining the 
Veteran, that it was unlikely that the Veteran's prior smoking 
history was the cause of his current heart condition, because his 
heart condition was not diagnosed until almost 20 years following 
his cessation of smoking.

In its July 2009 remand, the Board noted that, in her opinion, 
the April 2009 VA examining physician did not discuss the matter 
of aggravation, and did not address either of the prior VA 
opinions.  The Board thus instructed the RO to obtain a medical 
opinion from the physician who conducted the April 2009 
examination, consistent with the instruction of the Court, 
specifically addressing both causation and aggravation, and 
discussing the May 2005 VA heart examiner's opinion and the 
September 2002 VA heart examiner's opinion.

In January 2010, the physician who conducted the April 2009 VA 
examination provided the opinion that, as stated in her previous 
note, the Veteran's smoking history was not likely the cause of 
his current heart disease, as medical data has proven that 
smoking cessation for more than 20 years has shown significant 
decrease in incidence of heart disease and would not be a cause 
or aggravating factor after 20 years of cessation.  The examiner 
further stated that other risk factors for coronary artery 
disease were more likely present and would explain the cause of 
the Veteran's coronary artery disease.  

In March 2010, a different VA physician reviewed the claims file,  
and specifically indicated review of the May 2005 VA heart 
examiner's opinion and the September 2002 VA heart examiner's 
opinion.  The physician opined that the Veteran had major risk 
factors for coronary artery disease including hyperlipidemia, age 
and gender.  It was noted that the Veteran had been a smoker, but 
that he had not smoked in the past 25 to 30 years, and that 
medical data had proven that smoking cessation for more than 20 
years had shown significant decrease in incidence of heart 
disease and would not be a cause or aggravating factor for 
coronary artery disease.  The physician thus concluded that the 
Veteran's smoking during the military service neither caused nor 
aggravated his coronary artery disease.  It was also noted that 
the case had been reviewed by, and discussed with, the VA chief 
cardiologist, who agreed with the opinion.

The April 2009 VA examination report, the January 2010 addendum 
report, and the March 2010 addendum report each l reflect an 
opinion that the Veteran's coronary artery disease is not 
medically related to his smoking history, based on the long 
period of time between when the Veteran quit smoking in the 1970s 
and his subsequent, initial diagnosis of coronary artery disease.  
However, none of these opinions acknowledge the May 1981 
diagnosis of coronary artery disease, and each opinion appears to 
indicate that the initial diagnosis of coronary artery disease 
was in 1990.  It therefore appears that such opinions were based, 
in pertinent part, on  incorrect facts, and  are, thus, 
inadequate.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (an opinion based on an inaccurate factual premise has no 
probative value).  

The Board is bound by the findings contained in the joint motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, and 
therefore, Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim).  Moreover, 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical 
opinion consistent with the parties' directives in the joint 
motion, the Board finds that additional corrective action to 
obtain the required medical opinion is necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the 
physician who provided the March 2010 medical opinion for an 
addendum opinion based on the correct facts, noted above.  If 
that physician is not available, or if further examination of the 
Veteran is deemed necessary, the RO should arrange for such 
examination to obtain the opinion needed to resolve this claim. 

The Veteran is hereby advised that, if an examination is deemed 
necessary, failure to report to such scheduled examination, 
without good cause, may result in denial of the claim (as the 
original claim for service connection will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
any  scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, and that the 
record before the physician is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's  letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the time 
period for the Veteran's response has 
expired, the RO should forward the claims 
file to the physician who provided the March 
2010 opinion for an addendum opinion.  
Specifically, the physician should address 
whether, in light of fact that the first 
diagnosis of coronary artery disease appears 
to have been in May 1981 (as reflected in a 
private cardiac catheterization report), the 
prior conclusion that Veteran's coronary 
artery disease is not medically related to 
his smoking history should be reversed or 
revised.

If the May 2010 examiner is unavailable, 
or further examination of the Veteran is 
deemed necessary, the RO should arrange for 
the Veteran to undergo VA heart examination, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to provide an opinion and/or 
examine the Veteran, and the resulting 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  In the event that an 
examination is conducted, all indicated tests 
and studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

The physician should offer an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed coronary 
artery disease (a) was caused, or (b) was 
aggravated by the Veteran's cigarette smoking 
during his active military service or 
service-related nicotine dependence.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310(a) (as 
revised effective in October 2006).  

In rendering the requested opinion, the 
examiner should discuss the May 1981 private 
cardiac catheterization report (which 
reflects what appears to be the first 
diagnosis of coronary artery disease of 
record) and the September 1997 letter from 
the Veteran's private physician.

The physician should set forth all 
examination findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



